           1   KEKER, VAN NEST & PETERS LLP
               PAVEN MALHOTRA - # 258429
           2   pmalhotra@keker.com
               DEEVA SHAH - # 319937
           3   dshah@keker.com
               633 Battery Street
           4   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           5   Facsimile:     415 397 7188

           6   Attorneys for Defendant FACEBOOK, INC.

           7

           8                             UNITED STATES DISTRICT COURT

           9                            NORTHERN DISTRICT OF CALIFORNIA

          10                                SAN FRANCISCO DIVISION

          11   LELAND DAMNER,                              Case No. 3:20-cv-05177-JCS
          12               Plaintiff,                      JOINT STIPULATION OF VOLUNTARY
                                                           DISMISSAL
          13         v.
                                                           Judge:      Hon. Joseph C. Spero
          14   FACEBOOK, INC.,
                                                           Date Filed: May 11, 2020
          15               Defendant.
                                                           Trial Date: Not yet set
          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28


                             JOINT STIPULATION TO VOLUNTARILY DISMISS WITH PREJUDICE
                                               Case No. 3:20-cv-05177-JCS
1657637
           1          Plaintiff Leland Damner and Defendant Facebook, Inc., hereby stipulate to the dismissal,

           2   with prejudice, of all claims asserted in this action. See Fed. R. Civ. P. 41(a)(1)(A)(ii). This action

           3   is not a class action, a receiver has not been appointed, and the action is not governed by any

           4   statute of the United States that requires an order of the court for dismissal.

           5          The parties agree to bear their own fees and costs.

           6          IT IS SO STIPULATED.

           7   Dated: March 15, 2021                                                           KEKER, VAN NEST & PETERS LLP
           8

           9                                                                      By:          /s/ Deeva Shah
                                                                                               PAVEN MALHOTRA
          10                                                                                   DEEVA SHAH

          11                                                                                   Attorneys for Defendant
                                                                                               FACEBOOK, INC.
          12

          13   Dated: March 15, 2021

          14
                                                                                  By:          /s/ Leland Damner
          15   Dated: March 16, 2021                                                           LELAND DAMNER
                                                        S DISTRICT
                                                     ATE           C
          16                                        T
                                                                                               PLAINTIFF, In Pro Per
                                                                              O
                                               S




                                                                               U
                                              ED




                                                                                RT




          17                                                         ERED
                                          UNIT




                                                              O ORD
                                                   IT IS S
                                                                                       R NIA




          18
                                                                          Spero
                                                                seph C.
                                          NO




                                                        Judge Jo
                                                                                      FO




          19
                                           RT




                                                                                  LI




                                                   ER
                                               H




                                                                                  A




                                                                                  C
          20                                            N
                                                            D IS T IC T O
                                                                          F
                                                                  R
          21

          22

          23

          24

          25

          26

          27

          28

                                                               1
                                JOINT STIPULATION TO VOLUNTARILY DISMISS WITH PREJUDICE
                                                  Case No. 3:20-cv-05177-JCS
1657637
           1                                   SIGNATURE CERTIFICATION
           2          I, Deeva Shah, am the CM/ECF user whose ID and password are being used to file this

           3   Stipulated Dismissal Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). I hereby certify

           4   that authorization for the filing of this document has been obtained from each of the other

           5   signatories shown above and that all signatories concur in the filing’s content.

           6
               Dated: March 15, 2021                                   KEKER, VAN NEST & PETERS LLP
           7

           8
                                                                By:    /s/ Deeva Shah
           9                                                           PAVEN MALHOTRA
                                                                       DEEVA SHAH
          10
                                                                       Attorneys for Defendant
          11                                                           FACEBOOK, INC.

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

                                                               2
                                JOINT STIPULATION TO VOLUNTARILY DISMISS WITH PREJUDICE
                                                  Case No. 3:20-cv-05177-JCS
1657637
